Title: To George Washington from Major General Arthur St. Clair, 31 May 1779
From: St. Clair, Arthur
To: Washington, George



Sir
Spring field [N.J.] May 31st 1779 12 oClock

Previous to the Receipt of your Excellency’s Letter of this Day, (which arrived about four Hours ago) whilst I was examining the Ground pointed out for the Division to take Post in, I met with Coll Ogden, who informed he had seen a Person, (from New York last Night, that might be depended upon) who informed him that the whole of the Ennemy’s Army were marched towards White Plains. that a Quantity of Fascines were embarked on board some Vessels in the east River; many more prepared and laying at the Narrows on both sides the River, which were expected to be embarked this Day; of which, if I had had the Means in my Power, I should have given you Information sooner. This seems to agree with the Intelligence your Excellency has received, and particularly marks a design upon the Posts in the Highlands. But they may have other Objects. to prevent the Junction of our Army on either side the North River; or, failing in that; having drawn our attention to prevent their effecting it, to make a sudden movement towards New London; which, when considered in itself, although a place of little consequence in the General Scale, is of much importance both to them & us. Be these as they may—I shall move very early tomorrow, to the Northward. Two Routes however lye before me—that under the Newark Mountain & that above it; both bring me to a plan marked in my Instructions viz. Pompton. I presume your Excellency intended Pompton Meeting House on the Plains—Taking the lower Road, I am satisfied would give most Satisfaction to the Country; but, as you have been pleased not to give me an Express Route to that Place, I have determined upon the Upper one for these Reasons—We can arrive sooner at the Place where we can be of Service if the Ennemys Designs are against the Posts in the Highlands, and we avoid some difficulties that might arise from the Ennemys landing a Party, & possessing themselves of the Country about Paramus, knowing, as I presume they will, that a part of the Army, only, are in motion, the Pissaiack River in Front, & the Mountain on our Flank, as I am informed, at particular Places, only, practicable. At all Events I shall not be able to move above ten, or twelve Miles to morrow on account of Provision—The Commissaries, depending upon some supplies here, have been obliged to send some of their Waggons back to the Magazine—I enclose a Certificate from one of them, by which your Excellency will be able to Judge how fast we may be expected to move; for I am not informed of any Magazines on my Route, But if it is in the Country, within Reach, unless you forbid it, it shall be taken, and not Wantonly.
I beg leave to repeat the Necessity of a few Horse—many would only encumber us. The Artillery, for the present is fully sufficient; and even those, should Circumstances require us to act amongst the Hills—I should wish to be clear of.
I have not yet got the Nomination of the Ensigns, nor can, corresponding with your Excellency’s Views ask it for some Regiments, most of them are without their proper commanding Officers; and some without Field officers at all.

The Division is also without any of the Inspector General’s Officers. Major Ryan who has acted as Division Inspector, is very Agreeable to Baron Steuben, but some Rank in the Line required, by the Resolve of Congress, for that Office operates against him—he has however the Rank of Major in the Army—The Sub: Inspector must be a Lt Col:—I know no other in the Line Capable of it, but Col. Harmar, & he is sick absent—he will I am in hopes join us soon.
The Brigadiers would Certainly wish the nomination of the Brigade Majors—I have but one Brigadier, and he absent on Duty. A Mr McCormick has long done that Duty to the first Brigade, & tells me he has a Commission as Brigade Major , but has no Rank in the Line whatever.
as far as I have seen, he appears attentive—it would be extreemly hard upon him after having considered himself for two or three Years as a Major to come in an Ensign. He says General Irvine is satisfied he should remain. Did not Congress mean a future operation from the Resolve?
I shall take the first possible & safe opertunity to inform General McDougal of my Situation & Progress and have the Honour to be Sir your Excellencys most obedient Servant
Ar. St Clair
